                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-0342-FMO

 Defendant           ANDRY PAULINO                                           Social Security No. 1         3   7     3
 akas:   Diaz, Roberto                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
      In the presence of the attorney for the government, the defendant appeared in person on this date.                 12      19     2019

 COUNSEL                                                               Stefan E. Sacks, Retained
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                     Count One of the Information: Conspiracy to Commit Bank Fraud in violation of 18 U.S.C. § 1349

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of thirty (30) months.


       Defendant is committed on Count One of the Information to the custody of the Bureau of Prisons for a
term of thirty (30) months.

      Upon release from imprisonment, defendant shall be placed on supervised release for a term of five (5)
years under the following terms and conditions:

         1.          Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10, including the conditions of probation and supervised
                     release set forth in Section III of General Order 18-10.

         2.          During the period of community supervision, defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

         3.          Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         4.          Defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer.
                     Defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.

         5.          During the course of supervision, the Probation Officer, with the agreement of defendant and
                     defense counsel, may place defendant in a residential drug treatment program approved by the
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 7
 USA vs.      ANDRY PAULINO                                         Docket No.:   CR 19-0342-FMO

                     U.S. Probation and Pretrial Services Office for treatment of narcotic addiction or drug
                     dependency, which may include counseling and testing, to determine if defendant has reverted
                     to the use of drugs. Defendant shall reside in the treatment program until discharged by the
                     Program Director and Probation Officer.

         6.          Defendant shall participate in mental health treatment, which may include evaluation and
                     counseling, until discharged from the program by the treatment provider, with the approval of the
                     Probation Officer.

         7.          As directed by the Probation Officer, defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community supervision.
                     Defendant shall provide payment and proof of payment as directed by the Probation Officer. If
                     defendant has no ability to pay, no payment shall be required.

         8.          When not employed or excused by the Probation Officer for schooling, training, or other
                     acceptable reasons, defendant shall perform 20 hours of community service per week as directed
                     by the Probation & Pretrial Services Office.

         9.          Defendant shall not obtain or possess any driver's license, Social Security number, birth
                     certificate, passport or any other form of identification in any name, other than defendant's true
                     legal name, nor shall defendant use, any name other than defendant's true legal name without
                     the prior written approval of the Probation Officer.

         10.         Defendant shall cooperate in the collection of a DNA sample from defendant.

         11.         Defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                     judgments and any other financial gains to the Court-ordered financial obligation.

         12.         Defendant shall submit defendant’s person and any property, residence, vehicle, papers,
                     computer, other electronic communication or data storage devices or media, and effects to search
                     and seizure at any time of the day or night by any law enforcement or probation officer, with or
                     without a warrant, and with or without cause. If stopped or questioned by a law enforcement
                     officer for any reason, defendant shall notify that officer that defendant is on federal supervised
                     release and subject to search with or without cause.

         13.         Defendant shall possess and use only those computers and computer-related devices, screen
                     user names, passwords, email accounts, and internet service providers (ISPs), social media
                     accounts, messaging applications and cloud storage accounts, that have been disclosed to the
                     Probation Officer upon commencement of supervision. Any changes or additions are to be
                     disclosed to the Probation Officer prior to the first use. Computers and computer-related devices
                     include personal computers, internet appliances, electronic




CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 2 of 7
 USA vs.     ANDRY PAULINO                                          Docket No.:   CR 19-0342-FMO

                     games, cellular telephones, digital storage media, and their peripheral equipment, that can
                     access, or can be modified to access, the internet, electronic bulletin boards, and other
                     computers.

         14.         All computers, computer-related devices, and their peripheral equipment, used by defendant shall
                     be subject to search, seizure and computer monitoring. This shall not apply to items used at the
                     employment site that are maintained and monitored by the employer.

         15.         Defendant shall comply with the rules and regulations of the Computer Monitoring Program.
                     Defendant shall pay the cost of the Computer Monitoring Program.

         16.         Defendant shall maintain one wallet per virtual currency used, and that one wallet per virtual
                     currency shall be used for all personal transactions. Defendant shall not obtain or open any virtual
                     currency wallets without prior approval of the Probation Officer. All virtual currency transactions,
                     along with any virtual currency wallet Extended Public Keys, shall be disclosed to the Probation
                     Officer upon request. Defendant shall be limited to only using and possessing open public
                     blockchain virtual currencies.

         17.         Defendant shall comply with the Internal Revenue Service's reporting requirements as they pertain
                     to virtual currencies and shall provide proof of having done so to the Probation Officer.

         18.         Defendant shall not use any software program or device designed to hide, alter, or delete
                     records/logs of his computer use, Internet activities or the files stored on his assigned
                     computer(s). This includes the use of encryption, steganography, file erasing, file shredding,
                     secure file deletion, and cache/cookie removal software without prior written approval from the
                     United States Probation Office.

        Defendant shall pay restitution in the total amount of $531,995.29 to the victims listed in paragraph 22
of the Presentence Report. Restitution shall be due during the period of imprisonment at the rate of not less
than $25 per quarter and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility program. For any
amount of restitution that remains unpaid after release from custody, defendant shall make monthly payments
of at least 10% of defendant’s gross monthly income, but not less than $100 per month, during the period of
supervised release, to begin 30 days after the commencement of supervision. The court will not require
defendant to make an immediate cash payment toward his restitution.

       The court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture
for the violations for which defendant has pled guilty. The preliminary order of forfeiture is incorporated by
reference into this judgment and is final as to defendant.

       Defendant shall pay to the United States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due at the rate of not less than $25 per quarter, pursuant to the Bureau of Prisons'
Inmate Financial Responsibility Program. All fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

      The court recommends that defendant be placed in a federal correctional institution located in the State
of New York, preferably southern New York.

      The court recommends that defendant be allowed to participate in the Bureau of Prison’s Residential
Drug Abuse Program (RDAP) to address his substance abuse issues.

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 7
 USA vs.     ANDRY PAULINO                                                   Docket No.:       CR 19-0342-FMO



      The court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant
and provide all necessary treatment.

         Upon motion of the government, the remaining count of the Information is dismissed as to this defendant.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 23, 2019
            Date                                                  FERNANDO
                                                                        A        M. OLGUIN
                                                                                    OLGUIN
                                                                  U.S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court




            December 23, 2019                               By    /s/ Cheryl Wynn
            Filed Date                                            Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:




 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                         and provide the defendant with needed educational or vocational
                                                                                     training, medical care, or other correctional treatment in the most
                                                                                     effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 5 of 7
 USA vs.     ANDRY PAULINO                                                      Docket No.:     CR 19-0342-FMO


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is p aid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 7
 USA vs.     ANDRY PAULINO                                                       Docket No.:      CR 19-0342-FMO




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
